PER CURIAM:
Charles Langham appeals the district court’s order dismissing without prejudice his Federal Tort Claims Act complaint for failure to state a claim upon which relief can be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Langham v. United States, No. 5:12-ct-03135-D (E.D.N.C. Oct. 9, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*277terials before this court and argument would not aid the decisional process.

AFFIRMED.